 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUpstate Coca Cola,Inc.andBakery, Laundry, Bev-erageDrivers and Vending`Machine Servicemenand' AlliedWorkers of Albany and VicinityLocal '669,affiliatedwith the InternationalBrotherhoodof Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaBakery,Laundry,BeverageDrivers and Vending,-Machine Servicemenand AlliedWorkers ofAlbany and Vicinity Local669, affiliated withthe international,Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmericaandRichard Lindheimer.Cases 3-CA-13133 and 3-CB-485831March 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND CRACRAFTOn 21 October 1986 Administrative Law JudgeRaymond P. Green issued the attached decision.The General Counsel filed exceptions and a sup-porting brief. The Respondent Union filed a letteropposing the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, brief, and letterand has decided to affirm the judge's rulings, find-ings, i and conclusions and to adopt the recom-mended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.1The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findings.Robert A.Ellison,for the General Counsel.Joseph H. McClure Jr., Esq.,of Atlanta,Georgia,for Re-spondent.DominickTocci,Esq.,of Albany, New York, for theUnion.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge. Thiscase was heard by me in Albany, New York, on 3, 4,and 9 June 1986. The initial charge in this proceedingwas filed by Richard Lindheimer against the Union on 3February 1986. The charge alleged that since 1 Decem-ber 1985 the Union has unlawfully altered his senioritydate and has improperly refused'to processa grievanceover this change. Lindheimer amended this charge on 10March 1980 and theRegionalDirectorissued a com-plaint againstthe Union on 11 March 1986.On 6 March 1980 the Union, no doubt being advisedthat a complaintwas goingto be issuedagainst-it,filedan unfairlabor practice- charge against the Employer inCase 3-CA-13133. This charge alleges that the Employ-er discriminatedagainstLindheimer by changing his se-niority date. At the same time, the Union averred that itnevertheless believed that the change in Lindheimer's se-niority date was proper. In effect, the Union's intentionin filing this charge wasto assert(rather cleverly I mustsay), that if it is held to have violated the law because ofthe alleged change in Lindheimer's seniority, then theEmployer should also be held liable because the Employ-er and the Union agreed to the change.As a result of the charge in Case 3-CA-13133 the Re-gionalDirectorissued,on 27 March 1986, an order con-solidatingcases,and an amendedconsolidated complaintagainstboth the Union and the Employer. This amendedconsolidated complaintalleges:(1) The Employer and the Union for many years havemaintained a series ofcollective-bargaining agreements,the most recent of which runs from 1 November 1984 to31 October 1987.(2) In July 1985 the Employer and the Union made anoral agreement whereby Lindheimer (who had previous-ly left thebargainingunit to work as a supervisor) wouldbe allowed to return toa bargainingunit job with a 1961seniority date, and/or with protectionagainstany possi-ble future layoffs.(3) In reliance on the oralagreement,Lindheimer re-turned to the bargainingunit inAugust 1986 as a work-ing foreman.(4) In December 1985 the Union by its secretary-treas-urer,Leo Lester,reneged onthe oral agreement de-scribed in paragraph 2 by insisting that Lindheimer's se-niority date be 26 August 1985 (i.e., when he returned tothe bargaining unit).(5)As a result, the Company on 11 December 1985changed Lindheimer's seniority date to 26 August 1985.(6) In January 1986 the Union caused the layoff ofLindheimer by insisting that his seniority date wasAugust 1985 and by insisting that he should therefore belaid off before employees hired before August 1985.(7) In February 1986 the Company acceded to theUnion's demands and laid off Lindheimer.(8) In December 1985 and February 1986 the Unionrefused to process Lindheimer's grievances relating tothe change in his seniority date and his layoff in Febru-ary 1986.FINDINGS AND CONCLUSIONSI. JURISDICTIONIt is agreed and I find that the Employer is engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.283 NLRB No. 77 UPSTATE COCA COLAIt also is agreed and I find that the Union is a labororganization within the meaning ofSection 2(5) of theAct.'H. OPERATIVE FACTSLindheimer initially began working at the Companyabout 1958 or 1959.He then left for a short time to workwith his brother and returned in 1960. Thereafter, hecontinued to work continuously in jobs covered by thecollective-bargaining agreement until July 1984 when hewas asked to become the head of the maintenance de-partment,a supervisory position.At the time, Lind,heimer spoke to Bob Herman,another supervisor, whotold him that if he did not like the new job, he couldalways return to the bargaining unit within 2 years.Nothing was said, however,about retaining or losing se-niorityon such a return.After his discussion withHerman,Lindheimer decided to accept the promotionand he began working as a supervisor.Simultaneously,he obtained a withdrawal card from the Union.For one reason or another,Lindheimer found that hedid not like his, new job and about June 1985 he askedthe Company's director of operations, Walter Munroe, ifhe could return to the bargaining unit.Munroe,who hadhimself just recently arrived at the, Albany facility, re-plied that he would check with'his superiors and getback to Lindheimer.When Munroe did check,his superi-ors told him to do'what he thought best.The next weekMunroe told Lindheimer that he could go,back to a unitjob, whereupon Lindheimer expressed some concern thatif he went back into the bargaining unit,his seniority,might begin again at zero.Munroe states that he thencontactedMorse who worked in the personnel depart-ment(in Syracuse) because he did not know what Lind-heimer's seniority should be if he returned to the bar-gaining unit.?Morse told,him that`she would get back tohim, but apparently did not.Because Munroe was notcertain about the interpretation of the contract in con-nection with,Lindheimer's seniority question and becausehe was desirous of protecting Lindheimer from any pos-sible seasonal layoff,Munroe arranged for a meetingwith the Union in July 1985,Before discussing the meeting of July,I note the fol-lowing relevant provisions of the collective-bargainingagreement:(1) Article XI-SeniorityThe principle of seniority shall prevail at all timesexcept as otherwise specified herein.After working30 days a new employee shall be placed on the ap-propriate seniority list as of his first day of employ-ment.When it becomes,necessary to reduce theworking force,the -lastman hired shall be laid offfirst, and when-the force is again increased, the menare to be returned to workinn the reverse order in'The contract in this case was jointly negotiated by several TeamstersUnion locals with respect to several plants located in different cities Theparticular contractwith Local 669 covers Coca-Cola employees inAlbany and in Glen Falls, New York.2According to Munroe,when he arrived at the Albany plant he re-ceived his training relative to the collective-bargaining agreement bybeing given the union contract and told to read it.533which they.are laid off.Seniorityshall be brokenonly by discharge,voluntaryquit,or more than atwo year layoff.(2)At Article VII, the last paragraph states:The Company has discretion to select employeesfor the position of working foreman.A,workingforeman will be paid $.40 more per hour than therate of his classification.(3) Article XX Leave of Absence states:If the Company grants a leave of absence not toexceed six months,to ' any employee,the Company,on request of the employee,will furnish such em-ployee in writing confirmation of such leave of ab-sence.The employee assumes the responsibility ofrequesting such confirmation of leave in writing andfiling same with the Union. The Union shall not berequired to recognize such leave of absence unlessthe employee shall file such written confirmationthereof,with the Union within one week from thedate the same is granted.Any employee absent without leave for anyreason other than for sickness,or other legitimateor excusable reason,or any employee absent beyondthe period of approved leave of absence, shall beconsidered as having left the employ of the Em-ployer.The Company and the Union must jointly agreeupon all leaves of absence prior to being granted.Prior to leaving, the employee_must deposit withthe Company monies to covet his pension contribu-tions for the period of the leaveof absencesIn early July 1985 a meeting was held to discuss thereturn of Lindheimer to the-bargaining unit. In additionto Lindheimer's presence,the Company was representedby Walter Munroe and Bob Herman and the Union wasrepresented by Leo Lester and Irv Wood,its president-4Itwas at this meeting,according to the General Counsel,that the Union and the Company made an agreementwhereby,(1)Lindheimer would go back into the bar-gaining unit as a working foreman, (2) he would have aseniority date of'1961(i.e.,his date of hire minus the 13months that he was a supervisor), and (3) he would beprotected from layoff in the event of possible future lay-offs. In reviewing this record,and considering all theevidence in conjunction with the demeanor of the wit-nesses,I am convinced,contrary to the General Counsel,that no such agreement was made.Rather,what I thinktranspired is set forth below.There is no doubt that the Company and the Unionrecognized that Lindheimer was an extremely valuableemployee who,because of his ability to fixandmaintaina wide variety of machinery,had almost a unique valueto the Company. As such,the Company was anxious notonly to accommodate the wishes of a long-term andloyal employee,but also was desirous of protecting him2 There is also at art. XXI a grievance-arbitration clause.4 Leo Lester is the person in the Union with the highest authority 534DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDfrom the possibility of being laid off if future layoffs oc-curred. I also believe that the Union acknowledgedLindheimer's skills and was likewise desirous of accom-modating him to the extent possible within the limits ofthe collective-bargaining agreement.I conclude that at the July meeting the Company byMunroe expressed the desire to protect Lindheimer fromlayoffs because Munroe feared that the seniority clausemight very well be interpreted as requiring Lindheimerto start at zero seniority on his return to the bargainingunit. I also conclude that Lester, although indicating hisview that Lindheimer would lose his prior seniority, ex-pressed the opinion that Lindheimer might be affordedsome protection if the Company made him a workingforeman. In this regard, I think that Lester had in mindthe idea that if Lindheimer was designated as a workingforeman, other employees who were hired before hisreturn to the unit might not attempt to bump him in theevent that regular employees were laid off.5 The evi-dence shows that Lester said at this meeting that theCompany could make Lindheimer a working foreman soas to afford him some protection, but that if other em-ployees were laid off and if they filed grievances allegingthat they had greater seniority than Lindheimer, Lesterwould have to take such grievances to the Union's exec-utive board for consideration. In effect, therefore, I con-clude that Lester merely suggested that a possible wayto protect Lindheimer from layoff was for the Companyto make him a working foreman. I do not believe that heagreed Lindheimer could have a 1960 or 1961 senioritydate or that the Union would consent to guarantee Lind-heimer absolute protection from layoff. Rather, I thinkthat Lester essentially hoped that a layoff-seniority prob-lem would simply not arise either because (a) no regularemployees would be laid off in 1985-1986, or (b) if regu-lar employees were laid off, they would not think to filegrievances because of Lindheimer's working foreman'sposition and/or his unique skills. It iscleartome thatLester expressly reserved the right to process -grievancesin the event that future layoffs occurred and if other em-ployees did assert they had greater contractual senioritythan Lindheimer.After Lindheimer returned to the bargaining unit inearly August, the Company and the Union had a meetinginAugust to discuss the updating of the seniority list.When the Company proposed that Lindheimer should beassigneda seniority date of 1961, Lester objected andstated that Lindheimer's seniority date should be the datethat he returned to thebargainingunit in August 1985.Lindheimer's wife also works at the Albany plant. Sheis,as far as I can see, an intelligent and determinedwoman who is not afraid to assert her "rights." In 1984she was fired when she became involved in a personalityconflictwith the- plantmanager.At that time, Lesterprocessed a grievance- on her behalf and succeeded inconvincing theCompany,without going to arbitration,that Lindheimer should be reinstated with backpay.6During the summerthe Companyhires college students who are laidoff before regular employees are laid off In some years no regular em-ployees are laid off at all, while in other years some are. In July 1985there was no way for anyone to predict to what extent, if any, therewould be layoffs of regular employees in the autumn or winter.During the summer of 1985, Lindheimer's son had asummer job with the Company. After -he was laid off inSeptember, the Company needed a replacement andcalled the Union to send a man, which it did. When Mrs.Lindheimer discovered this, she called Lester and ac-cused him of sending up a crony instead of having herson recalled for a week so that he would be eligible forunemployment benefits. Lester hung up on her, and aftershe called back and spoke to Wood, Lester went up tothe Company, spoke to Robert Herman, and arrangedforMrs. Lindheimer's son to be recalled for a week.On 18 November 1985 the Union held a nominationmeeting for the purpose of selecting candidates foroffice. The incumbent officers, Leo Lester and Irv Woodwere nominated for another term. Also nominated wasTony Jesmaine for secretary-treasurer. Right after thenominations, Lester and Wood held a party at a nearbyrestaurant' where the local's members were invited. Ac-cording to Mrs. Lindheimer, while at the party she toldLester that although she was supporting Irv Wood forreelection, she had not made up her mind betweenLester and Jesmaine. She contends that Lester thereuponangrily told ' her to leave his party. This is denied byLester.Regarding the relationship between Mrs. Lindheimerand Lester, Munroe recalled one occasion,sometime inJuly 1985, when Lester referred to Mrs. Lindheimer as"that bitch." Munroe, who overheard this remark, couldnot relate the context that this remark was made. Also,Ken Richardson - (the Company's production manager),recalled that on one occasion he overheard Lesterremark that if it was not for his wife, Lindheimer wouldnot have these problems.At a meeting on 9 December 1985, the Company andthe Union discussed'a new proposed seniority list. WhenLindheimer's name cameup, Richardson agreed with theUnion's position that having left the bargaining unit in1984, Lindheimer had lost his seniority status under theterms of the contract. Further, he agreed that as neithershop stewards nor working foremen had contractual su-perseniority,Lindheimer's seniority began when he re-turned to the unit in August 1985. Thereafter on 11 De-cember, a seniority list was posted and on 12 DecemberLindheimer presented a grievance to Leo Lester at theUnion's office. This grievance read:Loss of 25 years seniority. I grieve that employerlists starting date as of 8/26/85 when starting timewas in fact 6/29/60.Present at the meeting on 12 December were LeoLester, the Lindheimers, and their friend Pat Franklinwho also was a shop steward. The Lindheimers arguedthat there had been an agreement back in August be-tween the Company and the Union whereby Lindheimerretained most of his seniority. Pat Franklin took up Lind-heimer's case and said that if there had been an agree-ment, then the Union should live up to it. Lester denied,however, that he had ever made such an agreement andsaid that the contract was controlling. He said that heneither could nor would alter the contract for Lind-heimer's benefit or for the benefit of any other person. UPSTATE COCA COLAThese positions by the respective parties were repeatedover and over again with greater and greater heat.On 12 December, Mrs. Lindheimer wrote a letter toJesmaine expressingher support for-his candidacy. Forthe most part she set forth thesituationregarding Lind-heime3'sseniority status from the Lindheimer point ofview. She also expressed the opinion that Lester was notto - be trustedbecause hehad reneged on the allegedagreement to allow Lindheimer to return to the bargain-ing unit whileretainingmost of his previous seniority.She gave permission for the letter to circulate as part ofJesmaine'selectioncampaign.Despite its publication itdid not harm Lester who won on 18 December.In late December 1985 or early January 1986, anumber of bargaining unit employees were temporarilylaid oil. Thereafter, in January some grievances werefiled alleging that employees with greater seniority thanLindheimer had been laid off while heremainedat work.These grievances were responded to by Herman, afterconsultingMunroe (Munroe was ill). The responses tothe grievances of Conradt and Robbins were (1) theUnion and the Company had agreed to give Lindheimera seniority date of August 1961, and (2) they also-agreedthat Lindheimer would be classified as a working -fore-man. Itshould be noted that these letters of Hermanwere written despite the fact that he was aware that theCompany's positionas expressedby his superior, Rich-ardson, in December 1985 was that Lindheimees seniori-ty date was August 1985 and that Lindheimer did nothave any type of superseniority. As stated by Herman,he and Munroe drafted these replies because they dis-agreed with the Company's position. I also note that theresponse to Robbin's grievance was never sent to theUnion because it was intercepted by Richardson whocountermanded it.A meeting was held between the Union and the Com-pany on 28 January 1986. The'spokesman for the Com-pany was Richardson and the spokesman for the Unionwas Lester. The purpose of the meeting was to discussthe various pending seniority grievances. At this meetingLindheimer was told by Richardson that the Companyagreed with the Union's position, Lindheimer was alsotold that he was going to be laid off commencing on thefirst week of February.On 30 January 1986 and 3 February 1986 Lindheimerfiled three related grievances concerning his senioritystatus and his "layoff." These grievances were denied bythe Company both orally and in writing.I should note that in actuality Lindheimer was neverreally laid off 'because heusedsome of his accumulatedvacation time for the period that he was scheduled forlayoff.Also the Company, without objection from theUnion, gave work to Lindheimer during, his "layoff"period as a subcontractor because his skills were needed.Lindheimer returned to work on I March 1986 and hasworked continuously since that date.III.DISCUSSIONThe General Counsel's theory in this case is based ona number of factual premises which, in my opinion,cannot be sustained. As I understand his theory, it isbased on the hypothesis that (1) an agreement was made535in July and/or August 1985 whereby the Company andthe Unionagreedto allow Lindheimer to return to a bar-gaining unitjob with, the retention -of,almost all the se-niority that he had earned prior to his promotion to man-agement and/or with a guarantee of jobprotection, as aworking foreman; (2) the Union reneged on this allegedagreement thereby ultimatelycausingLindheimer'slayoff in February 1986; and (3) the Union'sreneging onthe agreement was motivated by Lester'sretaliationagainstMrs. Lindheimer's support of his rival for unionoffice:As to motivation, the evidence may show a degree ofhostilitybetweenMrs.Lindheimer and Lester, twostrong-willed individuals. But the facts show that what-ever differences they may have had, Lesterhas assistedeither her (when she was fired in 1984), or her son, whenhe was laid off in September 1985. The evidence simplycannot support the claim that Lester "reneged" on an al-legedagreementin July 1985concerningLindheimer'sseniority status because of his wife's intraunionactivities,because it is clear that such a"reneging," if it occurredat all, occurred before his wife expressed her support forthe rival candidate,Jesmaine.Further, it is my opinion that Lester never enteredinto an agreementwhereby Lindheimer would, on hisreturn to the bargainingunit, retainhis old senioritystatus minusthe 13 months that he spentin management.Nor do I find that Lester agreed to any kind ofarrange-ment guaranteeingLindheimer job protection in theevent that layoffs occurred in the future. Rather, I con-clude that the credible evidenceestablishesthat Lester,at the July1985 meeting,merely suggested that if theCompany,aswas itscontractual right, designated Lind-heimer asa working foreman, this mightgive him somedegree of protection because of his specialskills.Thus, atmost, it ismy opinion that Lester made this suggestionbecause hehoped that layoffs of regular, employeeswould not occur and that if they did, other employeesmightbe dissuaded from filing grievances because ofLindheimer's "special skills." In this regard,it, seems tome that Lester basically was hoping that the problemwould simply not come up. Moreover, despite makingtheworkingforeman suggestion,Lester protected hisflanks by explicitlyreservingthe right to take to his ex-ecutive board any grievances which might arise in theevent layoffs did occur and if employees did claim great-er seniority than Lindheimer.The evidence further establishes to my satisfaction thatat the August 1985 meeting Lester specifically took theposition that Lindheimer's seniority status began on thedate that he returned to the bargaining unit. This posi-tionwas ultimately agreed to by the Company's repre-sentative,Richardson, on 9 December 1985 when theUnion and the Company were in the process of drawingup a new seniority list.Having found that there never was any agreement asalleged by the General Counsel and having found, an ab-sence of unlawful motivation in connection with theUnion's alleged "reneging," I must conclude that the al-legations of the complaint have no merit. In my opinionthe existing labor agreementisambiguousconcerning 536DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDwhat should happen to a person's seniority when he orshe is promoted to management and thereafter returns tothe bargaining unit. As such, it seems to me that theUnion'sinterpretationof the contract (to the effect thatsuch a person starts, over again with zero seniority) is notunreasonable. It is, at the very least, a contractual inter-pretation which it could legitimately argue before an ar-bitrator.As the question of Lindheimer's senioritystatus is tomy mind one which solely concerns the interpretation ofthe existing contract, it properly was decided during thegrievancemeetingsestablished by the contract's griev-ance procedure. As I am convinced that neither theUnion nor the Company engaged in any acts motivatedby the Lindheimers' protected concerted activity and asI am equally convinced that the Union's actions were notarbitrarily,capriciously or invidiously motivated, it isconcluded that the allegations of the amended consoli-dated complaint should be dismissed.CONCLUSIONS OF LAW1.Upstate Coca Cola, Inc. is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.Bakery, Laundry,BeverageDrivers and VendingMachine Servicemenand Allied Workers of Albany andVicinity, Local No. 669, affiliated with theInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of Americais a labor organization withinthe meaningof Section 2(5) of the Act.3.Neither the Union nor the Company has violatedthe Act inany manner as alleged inthe amended consoli-dated complaint.On these findings of fact and conclusions of law andon the entire record,I issue thefollowingrecommend-ed6ORDERIt is recommended that the complaint be dismissed inits entirety.6 If no exceptionsare filedas provided by Sec. 102.46 ofthe Board'sRules and Regulations, the findings,conclusions,and recommended-Order shall, as providedin Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.